Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on June 28, 2021 has been entered. Claims 3 and 16 have been cancelled by applicant leaving claims 1, 4-13, 15, 17-19 and 21-22 pending in the current application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Ward on July 1, 2021.

The application has been amended as follows: 

Please amend claim 19 to read as follows:
19. The [machining tool according to claim 13, 6Attorney Docket No. YZM-P0022Patent wherein the plurality of shading filters is configured to change the light transmissivity of each respective shading filter in accordance with intensity of the light from the inside of the cover.



Please amend claim 22 to read as follows:
22. The [machining tool according to claim 13, wherein the plurality of openings are further arranged in columns, and wherein the plurality of shading filters are disposed in the plurality of rows and a plurality of columns on a face of the cover.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest pieces of art are Abe, Nishi, Magnusson, the ‘479 patent, and Becker.
Abe (US PG Pub 2015/0298211) hereinafter Abe
Nishi et al. (US PG Pub. 2008/0168860) hereinafter Nishi
Magnusson et al. (US PG Pub 2014/0168546) hereinafter Magnusson
Magnusson et al. (US PG Pub 2014/0013479) hereinafter the ‘479 patent
Becker et al. (US PG Pub 2008/0158502) hereinafter Becker
Abe discloses a machine (laser-sintering/machining hybrid machine) by which the surface machining process as well as a selective laser sintering method is carried out (Abe, paragraph [0033] and Abe Fig 3). Abe discloses a composite processing machine (1) with a light irradiator (30; light beam generator) that can irradiate a workpiece with energy to perform additive manufacturing in a processing area (20). Abe discloses a cutting machine (40) with a milling head to cut the workpiece in the processing area. Abe also discloses a cover (50; chamber) covering the processing area (Abe, Fig 3). 
	However, Abe does not explicitly disclose a plurality of shading filters disposed in a plurality of rows on one face of the cover and configured to change a degree of shade in accordance with light received from the processing area. 


However, Nishi does not disclose a laser sintering/machining hybrid apparatus nor does it disclose a plurality of shading filters disposed in a plurality of rows on one face of the cover and configured to change a degree of shade in accordance with light received from the processing area.

Magnusson relates to a curved light filter that changes from a light-transmission-state to a dark-transmission-state in response to incident light (Magnusson, paragraph [0001]). Magnusson teaches that the switchable filter has at least one liquid-crystal layer disposed between thin, flexible, glass substrates (Magnusson, paragraph [0001]). Magnusson teaches that the automatic darkening filter also includes a sensor for detecting light incident upon the front surface of filter, such as a welding arc and the sensor detects incident light and causes a signal to be sent which causes molecular rotation within the liquid crystal layer (Magnusson, paragraph [0042]). Magnusson teaches that control circuitry receives signals from the sensor pertaining to the presence or absence of incident light and causes corresponding control voltages to be applied to filter, thus controlling the degree of shade provided by filter (Magnusson, paragraph [0042]).


The ‘479 patent relates to a welding helmet having a filter arrangement including a main filter and at least one auxiliary filter (‘479 patent, paragraph [0001]). The ‘479 patent teaches that adding side windows to a helmet improve welder's peripheral vision and awareness considerably (‘479 patent, paragraph [0012]). The ‘479 patent teaches a helmet with a plurality of filters where the auxiliary filters may be configured to be switched independently from each other (‘479 patent, paragraph [0016]; see also Figs 5 and 6A-6C).
However, the ‘479 patent does not relate to a laser sintering/machining hybrid apparatus and does not disclose where the plurality of shading filters comprise a plurality of photodetectors on a perimeter of each respective shading filter to receive light from the processing area. 

Becker relates to a control system for a welding helmet comprising: an electronically controllable lens configured to be mounted in a welding helmet shell (Becker, abstract). Becker teaches that the lens assembly may include arc sensors about the periphery of the lens and those sensors may include photodetectors to sense the light of the arc (Becker, paragraph [0035]; see also Fig 4 which shows four sensors arranged about the perimeter of the shading filter). 


Despite the fact that each of the claimed features are known separately, there is no motivation to combine all of these features together to reach the claimed invention.  From these separate teachings of the art, a person of ordinary skill would not be reasonably motivated to add windows in rows, then add shading filters to each of those individual windows, then add separate sensors and control mechanisms for each of those shading filters, and finally add a plurality of photodetectors on the perimeter of each of the plurality of shading filters configured to receive light from the processing area from an additive manufacturing/machining apparatus. 
Certainly there is no motivation to have a plurality of photodetectors on the perimeter of each of the plurality of shading filters to receive light from the processing area from an additive manufacturing/machining apparatus. Therefore this art, even when taken together, does not fairly suggest a composite processing machine of claim 1 nor a machining tool of claim 13. Thus claim 1 and claim 13 is free from the art. As claims 1 and 13 are from the prior art, claims 4-12, 15, 17-19, and 21-22 are also free from the art due at least to their dependency from claims 1 and 13.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733